In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-22-00056-CV

ROB HUGHITT, Appellant                       §   On Appeal from the 355th District Court

V.                                           §   of Hood County (C2020128)

                                             §   December 8, 2022

STEVEN BRAMLETT, Appellee                    §   Memorandum Opinion by Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Rob Hughitt shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Brian Walker
                                            Justice Brian Walker